The plaintiff, alleging that the Commissioners of Rutherford      (657) county owe the Commissioners of Henderson $2,371.66, apply for a mandamus to compel its payment.
Defendants demur for want of jurisdiction. His Honor sustaining the demurrer, dismissed the complaint, whereupon plaintiffs appealed.
The question in this case is the same as in Steele v. Commissioners, ante 137, at this term, and the decision is the same, and for the same reason. The Board of Commissioners of a county must be sued in the county of which they are Commissioners.
There is no error.
PER CURIAM.                                    Judgment affirmed.